Title: John Wharton (d. 1829) to Thomas Jefferson, 18 April 1820
From: Wharton, John
To: Jefferson, Thomas


					
						My Dear Sir
						Stevensburgh. 18th April 1820
					
					As a mark of my esteem and veneration for your character, together with my sincere thanks for the politeness with which you answered the application of a stranger, I beg your acceptance of my Inaugural Dissertation. The politeness peculiar to you will naturally pardon its many imperfections, for being but little accustomed to composing in the latin language, the reading must necessarily appear harsh and discortant to the ear of criticism and classical taste. I am  still solicitous to procure a professorship in your University—and have for some time past, contemplated a visit to Charlottesville, and was I confident of patronage in that vicinity as a medical practitioner, I should with a view of educating my rising family, with great pleasure, remove to your County—I am entirely unacquainted with the medical gentlemen of Albemarle, and therefore, an undertaking of this kind, could not be attempted but upon mature & deliberate consideration—If my professional pursuits admit, I shall in the course of the Summer do myself the pleasure to wait on you personally. In the mean time I remain your most obts Servant
					
						
							J. WHARTON Jr
						
					
				